        Case 1:21-cv-00119-CCC Document 47 Filed 03/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BLACKBERRY CORPORATION,                    :   CIVIL ACTION NO. 1:21-CV-119
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
BRADLEY FILIPOVICH,                        :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 2nd day of March, 2021, upon consideration of plaintiff

BlackBerry Corporation’s motion (Doc. 2) for a preliminary injunction against

defendant Bradley Filipovich, as well as the parties’ briefs in support of and

opposition thereto, (see Docs. 3, 30), the arguments offered during a hearing

convened on February 23, 2021, and the evidence submitted by the parties, (see

Docs. 40, 43), and for the reasons set forth in the accompanying memorandum of

today’s date, it is hereby ORDERED that plaintiff’s motion (Doc. 2) is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
